Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 12 and 15
Cancelled: 2-5
Added: None
Therefore, claims 1 and 6-20 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree that Kim does not disclose the limitations “sensing a folding angle between the first display panel and the second display panel using at least one sensing device; calculating the first gaze angle based on the folding angle; and calculating the second gaze angle based on the folding angle”. Kim clearly discloses calculating a folding angle θ based on the first bending angle θa and the second bending angle θb. The first and second bending angles are measured by the gyro sensors 651 and 652 respectively (Fig. 3; Para. 0059). Angles θa and θb are the bending angles of the first display unit 620 and second display unit 630 respectively, not the gaze angles as argued by the applicant (Para. 0060). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0221065 A1, hereinafter “Kim”) in view of Fuji (US 2002/0191007 A1, hereinafter “Fuji”).

As to claim 1, Kim (Fig. 5A) discloses a method of driving a foldable display device comprising a first display panel (620) and a second display panel (630) that are foldable onto each other (Para. 0067), the method comprising: 
detecting a first gaze angle of a viewer with respect to the first display panel (θ1) and a second gaze angle of the viewer with respect to the second display panel (θ2);  
determining a first image corresponding to the first gaze angle and a second image corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and
optimal compensation mapped to the expected gaze angles (Fig. 4A-4C; Para. 0043), 
wherein the detecting the first gaze angle and the second gaze angle (Fig. 5A) comprises:
sensing a folding angle (Fig. 3B element θ) between the first display panel (620) and the second display panel (630) using at least one sensing device (651; Para. 0060-0061, the folding angle θ is calculated by using the information from the gyro sensors 651 and 652);
calculating the first gaze angle (Fig. 5A element θ1) based on the folding angle (Para. 0070, The first gaze angle is calculated based on the viewer position information and the bending information. The bending information is interpreted to read on the recited limitation “based on the folding angle” as the folding angle θ is calculated by using the data from gyro sensors 651 and 652.); and
calculating the second gaze angle (θ1) based on the folding angle (Para. 0070, similarly the second gaze angle is calculated).
Kim does not disclose determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle and a second RGB luminance ratio corresponding to the second gaze angle based
on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles;  
performing a first color shifting operation on the first display panel based on the first RGB
luminance ratio; and 
performing a second color shifting operation on the second display panel based on the second
RGB luminance ratio. 
However, Fuji teaches determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle and a second RGB luminance ratio corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Figs. 4, 10; Para. 0056; similarly the luminance ratio for the second gaze angle can be calculated as Kim discloses the second display panel); 
performing a first color shifting operation on the first display panel based on the first RGB
luminance ratio (Para. 0055-0056, the luminance gradation of each color is changed); and 
performing a second color shifting operation on the second display panel based on the second
RGB luminance ratio (similarly the color shifting for the second display panel can be performed). 

	The above rejection also stands for the similar device of claim 15. 

	As to claim 6, Fuji teaches the method of claim 1, wherein the determining the first RGB luminance ratio comprises: 
searching for a first optimal RGB luminance ratio mapped to a first expected gaze angle that
corresponds to the first gaze angle in the mapping table (Fig. 10; Para. 0056); and 
choosing the first optimal RGB luminance ratio as the first RGB luminance ratio (Para. 0055-0056). 
 
As to claim 7, Fuji teaches the method of claim 1, wherein the determining the second RGB luminance ratio comprises: 
searching for a second optimal RGB luminance ratio mapped to a second expected gaze angle
that corresponds to the second gaze angle in the mapping table (Fig. 10; Para. 0056); and 
choosing the second optimal RGB luminance ratio as the second RGB luminance ratio (Para. 0055-0056; similarly the luminance ratio for the second gaze angle can be chosen as Kim discloses the second display panel). 

As to claim 12,  Kim (Fig. 5a) discloses a method of driving a display device comprising: 
detecting a gaze angle (θ1) of a viewer with respect to a display panel (620; Para. 0070);  
determining an image corresponding to the gaze angle on a mapping table that stores expected gaze angles and optimal compensation mapped to the expected gaze angles (Para. 0043), 
wherein the detecting the gaze angle (Fig. 5A) comprises:
sensing a folding angle (Fig. 3B element θ) between the first display panel (620) and the second display panel (630) using at least one sensing device (651; Para. 0060-0061, the folding angle θ is calculated by using the information from the gyro sensors 651 and 652);
calculating the gaze angle (Fig. 5A element θ1) based on the folding angle (Para. 0070, The gaze angle is calculated based on the viewer position information and the bending information. The bending information is interpreted to read on the recited limitation “based on the folding angle” as the folding angle θ is calculated by using the data from gyro sensors 651 and 652.).
Kim does not disclose determining a red, green, blue (RGB) luminance ratio corresponding to the gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles;  and 
performing a color shifting operation on the display panel based on the RGB luminance ratio. 
However, Fuji teaches determining a first red, green, blue (RGB) luminance ratio corresponding to the gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Figs. 4, 10; Para. 0056); 
performing a color shifting operation on the display panel based on the first RGB
luminance ratio (Para. 0055-0056, the luminance gradation of each color is changed); and 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Fuji to perform a color shifting based on a viewing angle in the display device disclosed by Kim. The motivation would have to improve the visibility of the display screen at different angles (Fuji; Para. 0048). 

As to claim 17, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a gyro sensor configured to sense a folding angle between the first display panel and the second display panel (Fig. 3B; Para. 0059-0062), and 

based on the folding angle between the first display panel and the second display panel (Para. 0070). 

As to claim 18, Kim discloses the display device of claim 15, wherein the color shift executing circuit is configured not to operate in an unfolded display mode in which a folding angle between the
first display panel and the second display panel is 180° (Fig. 2A; Para. 0048; Figs. 4A-4C; Para. 0064-0066) or when an image is displayed on either the first display panel or the second display panel. 

Claims 8-11, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Fuji as applied to claim 1 and 12 above, and further in view of Jeon et al. (US 2019/0051230 A1, hereinafter “Jeon”).

 	As to claim 8, Kim/Fuji discloses the method of claim 1 (see above).
Kim/Fuji, however, do not expressly disclose wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio;  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance;  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the first display panel to implement the compensated green color luminance; and 
adjusting third currents flowing through organic light-emitting elements of blue color display

	However, Jeon (Fig. 10) teaches the method of claim 1, wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio (105; Para. 0064-0065);  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal);  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the first display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal); and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the first display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal).
	It would have been obvious to one of ordinary skill in the art to simple substitute the OLED display of Jeon with the display device of Kim/Fuji. The result of such a substitution would have yielded predictable results. 
	The above rejection also applies to the similar method of claim 13. 

As to claim 9, Kim/Fuji discloses the method of claim 1 (see above).
Kim/Fuji, however, do not expressly disclose wherein the performing the first color shifting operation comprises: 

compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio;  
compensating first data to be applied to red color display pixels of the first display panel to
implement the compensated red color luminance;  
compensating second data to be applied to green color display pixels of the first display panel to
implement the compensated green color luminance; and 
compensating third data to be applied to blue color display pixels of the first display panel to
implement the compensated blue color luminance. 
However, Jeon (Fig. 10) teaches the method of claim 1, wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio (105; Para. 0064-0065);  
compensating first data to be applied to red color display pixels of the first display panel to
implement the compensated red color luminance (Para. 0065);  
compensating second data to be applied to green color display pixels of the first display panel to
implement the compensated green color luminance (Para. 0065); and 
compensating third data to be applied to blue color display pixels of the first display panel to
implement the compensated blue color luminance (Para. 0065). 

The above rejection also applies to the similar method of claim 14.
 
As to claim 10, Jeon teaches the method of claim 1, wherein the performing the second color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the second display panel according to the second RGB
luminance ratio (Fig. 10 element 105; Para. 0064-0065, similarly the compensated luminance can be calculated for the second display panel);  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the second display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal);  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the second display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal); and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the second display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal). 
 
As to claim 11, Jeon teaches the method of claim 1, wherein the performing the second color shifting operation comprises: 

compensated blue color luminance by applying weighted values to red color luminance, a green color 
luminance, and a blue color luminance of the second display panel according to the second RGB
luminance ratio (Fig. 10 element 105; Para. 0064-0066; similarly the compensated luminance can be calculated for the second display panel);  
compensating first data to be applied to red color display pixels of the second display panel to
implement the compensated red color luminance (Para. 0065);  
compensating second data to be applied to green color display pixels of the second display
panel to implement the compensated green color luminance (Para. 0065); and 
compensating third data to be applied to blue color display pixels of the second display panel to
implement the compensated blue color luminance (Para. 0065). 
 
As to claim 16, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a face recognition sensor configured to sense a face of the viewer (Fig. 5a element 661; Para. 0070). 
Kim does not disclose an iris recognition sensor configured to sense an iris of the viewer, and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor. 
However, Jeon teaches an iris recognition sensor configured to sense an iris of the viewer (Fig. 10 element 101; Para. 0062), and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor (Para. 0062-0063). 


As to claim 19, see the rejection of corresponding method of claims 8 and 9 above.
 
As to claim 20, see the rejection of corresponding method of claims 10 and 11 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625